808 So. 2d 282 (2002)
Michael F. VOSS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-4651.
District Court of Appeal of Florida, Second District.
March 1, 2002.
GREEN, Judge.
Michael F. Voss appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Voss was originally sentenced under the 1993 guidelines to seven years' prison followed by five years' probation. He later violated his probation and was sentenced to nine years' prison. Voss now alleges that multiple convictions were improperly scored in the prior record section of his scoresheet.
The trial court acknowledged that the scoresheet contained certain errors but concluded that the errors were harmless. We disagree. Because a corrected scoresheet places Voss in a different cell, the errors cannot be presumed harmless. See Sprankle v. State, 662 So. 2d 736 (Fla. 2d DCA 1995). Nor did the trial court attach any record documents conclusively demonstrating that Voss would have received the same sentence if the trial court had had the benefit of a correct scoresheet. See id. We therefore reverse the trial court's order *283 and remand for further proceedings.[1] If the trial court again summarily denies Voss's motion, it must attach record documents demonstrating that he is not entitled to be resentenced. We affirm as to Voss's remaining two claims without comment.
Affirmed in part, reversed in part, and remanded.
COVINGTON, J., and THREADGILL, EDWARD F., Senior Judge, Concur.
NOTES
[1]  We do not simply remand for resentencing because Voss's motion and brief suggest that he may have been sentenced pursuant to a negotiated plea. If this is the case, he may not be entitled to resentencing. It is impossible, however, to make this determination from the limited record now before the court.